


EARTHLINK SHARED SERVICES, LLC
CHANGE-IN-CONTROL ACCELERATED VESTING
AND SEVERANCE PLAN
THIS EARTHLINK SHARED SERVICES, LLC CHANGE-IN-CONTROL ACCELERATED VESTING AND
SEVERANCE PLAN (f/k/a the EarthLink, Inc. Seconded Amended and Restated
Change-in-Control Accelerated Vesting and Severance Plan) (this “Plan”) is
established by EarthLink Shared Services, LLC, a Delaware limited liability
company (“Company”), and its Affiliates (as defined below) for the benefit of
the eligible employees designated to participate herein, effective as of the 1st
day of January, 2014 (the “Effective Date”). This Plan replaces and supersedes
the terms of the EarthLink, Inc. Seconded Amended and Restated Change-in-Control
Accelerated Vesting and Severance Plan as in effect prior to this amendment and
restatement.
WITNESSETH:
WHEREAS, the Board of Directors of EarthLink, Inc. (“EarthLink”) previously
adopted the EarthLink, Inc. Seconded Amended and Restated Change-in-Control
Accelerated Vesting and Severance Plan to provide certain security to the
Participants in connection with their employment with EarthLink or an Affiliate
in the event of a Change in Control of EarthLink;


WHEREAS, EarthLink entered into an Agreement and Plan of Merger with EarthLink
Holdings Corp. (“HoldCo”) and EarthLink, LLC (“MergerSub”), pursuant to which
(i) EarthLink merged with and into MergerSub, with MergerSub being the surviving
entity in the merger, (ii) the outstanding capital stock of EarthLink was
converted into the capital stock of HoldCo, and (iii) MergerSub became a
wholly-owned subsidiary of HoldCo (collectively the “Holding Company
Reorganization”);


WHEREAS, in connection with the Holding Company Reorganization, EarthLink has
transferred (including sponsorship of), and the Company has assumed (including
sponsorship of), this Plan;


WHEREAS, the Company and its Affiliates assumed sponsorship of the Plan to
provide certain security to the Participants in connection with their employment
with the Company or an Affiliate in the event of a Change in Control of HoldCo;


WHEREAS, the Participants (as defined below) are currently employed by Company
or an Affiliate (as defined below);


WHEREAS, in Section 16 of the Plan, the Company has reserved the right to amend
the Plan from time to time;


WHEREAS, the Company now desires to amend and restate the Plan to reflect the
Holding Company Reorganization and the transfer of sponsorship of the Plan from
EarthLink to the Company; and


WHEREAS, the sole member of the Company has approved the Plan as set forth
herein.



    NOW, THEREFORE, the Company and its Affiliates hereby amend and restate the
Plan as set forth below.
1.
Definitions.

For purposes of this Plan:
(a)    “Affiliate” means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Code Sections 1563(a), 414(b) or 414(c), except that, in making any such
determination, fifty percent (50%) shall be substituted for eighty percent (80%)
each place it appears under such Code Sections and related regulations.
(b)    “Beneficiary” shall mean the person or entity a Participant designates,
by written instrument delivered to the Company or an Affiliate, to receive the
Participant’s benefits payable under this Plan after the Participant’s death. If
a Participant fails to designate a Beneficiary, or if no designated Beneficiary
survives the Participant, such benefits shall be paid:
(1)    to the Participant’s surviving spouse; or
(2)    if there is no surviving spouse, to the Participant’s living descendants
per stirpes; or
(3)    if there is neither a surviving spouse nor living descendants, to the
Participant’s estate.
(c)    “Benefit Category” shall mean either Category 1 or Category 2.
(d)    “Benefits Severance Period” shall mean (1) for a Participant in Category
1, the one and one-half years, and (2) for a Participant in Category 2, the one
year, beginning in each case on the Participant’s Termination of Employment.
(e)    “Bonus Target” shall mean the annual incentive bonus payable to the
Participant at the greater of the target rate in effect on (1) the date a Change
in Control occurs or (2) the date of the Participant’s Termination of Employment
under the circumstances described in Section 2(a).
(f)    “Cash Severance” shall mean a lump-sum cash payment equal to (1) for a
Participant in Category 1, (i) one hundred and fifty percent (150%) of the sum
of the Participant’s Salary and Bonus Target less (ii) the amount of the
Non-Compete Payment, and (2) for a Participant in Category 2, one hundred
percent (100%) of the sum of the Participant’s Salary and Bonus Target.
(g)    “Cause” shall exist where the Participant’s Termination of Employment is
by the Company or an Affiliate upon (1) the Participant’s willful and continued
failure to substantially perform his or her employment duties (other than any
failure On Account of a Disability), after a written notice is delivered to the
Participant by an executive officer of the Company or an Affiliate which employs
the Participant or the person in charge of the Human Resources function of the
Company or such Affiliate (or if the Participant is the Chief Executive Officer
or President of the Company or Affiliate, the Chairperson of the Committee) that
specifically identifies the manner in which such executive officer or person in
charge of the Human Resources function (or such Chairperson) believes that the
Participant has failed to substantially perform his or her employment duties and
after a reasonable opportunity is afforded to the Participant to cure his or her
performance failure(s), or (2) the Participant willfully engaging in misconduct
that is materially injurious to the Company or an Affiliate, monetarily or
otherwise. For purposes of this definition, no act, or failure to act, on the
Participant’s part will be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
his or her act or omission was in the best interest of the Company or an
Affiliate. Notwithstanding the above, the Participant will not be deemed to have
had a Termination of Employment for Cause unless and until he or she has been
given a copy of the notice of termination from an executive officer or person in
charge of the Human Resources function (or in case of the Chief Executive
Officer or President of the Company or an Affiliate, the Chairperson of the
Committee), after reasonable notice to the Participant and an opportunity for
him or her, together with his or her counsel, to be heard before (1) the Chief
Executive Officer of the Company or an Affiliate, or (2) if the Participant is
an officer of the Company or an Affiliate who has been elected or appointed by
the Board of Directors of HoldCo or any other Affiliate, as the case may be, to
such office, the Board of Directors of HoldCo or Affiliate, or (3) in all cases
not involving an elected officer and where the Chief Executive Officer of the
Company or an Affiliate otherwise directs or delegates this responsibility, the
executive officer or person in charge of the Human Resources function or a
direct report to such Chief Executive Officer to whom such responsibility was
delegated, finding that in the good faith opinion of the Chief Executive
Officer, or, in the case of an elected officer, finding that in the good faith
opinion of two-thirds of the applicable Board of Directors, or, in all other
cases, finding that in the good faith opinion of the applicable executive
officer or person in charge of the Human Resources function or a direct report
to the Chief Executive Officer to whom such responsibility was delegated, that
the Participant committed the conduct set forth above in clauses (1) or (2) of
this definition and specifying the particulars of that finding in detail.
(h)    “Change in Control” means the occurrence of any of the following events:
(1)    The accumulation in any number of related or unrelated transactions by
any Person of beneficial ownership (as such term is used in Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of HoldCo's voting stock; provided that for purposes of
this subsection (a), a Change in Control will not be deemed to have occurred if
the accumulation of more than fifty percent (50%) of the voting power of
HoldCo's voting stock results from any acquisition of voting stock (i) directly
from HoldCo that is approved by the Incumbent Board, (ii) by HoldCo, (iii) by
any employee benefit plan (or related trust) sponsored or maintained by HoldCo
or any of its Affiliates, or (iv) by any Person pursuant to a merger,
consolidation or reorganization (a "Business Combination") that would not cause
a Change in Control under subsections (2), (3) or (4) below; or
(2)    Consummation of a Business Combination, unless, immediately following
that Business Combination, (i) all or substantially all of the Persons who were
the beneficial owners of the voting stock of HoldCo immediately prior to that
Business Combination beneficially own, directly or indirectly, at least fifty
percent (50%) of the then outstanding shares of common stock and at least fifty
percent (50%) of the combined voting power of the then outstanding voting stock
entitled to vote generally in the election of directors of the entity resulting
from that Business Combination (including, without limitation, an entity that as
a result of that transaction owns HoldCo or all or substantially all of HoldCo's
assets either directly or through one or more subsidiaries) in substantially the
same proportions relative to each other as their ownership, immediately prior to
that Business Combination, of the voting stock of HoldCo, and (ii) at least
sixty percent (60%) of the members of the Board of Directors of the entity
resulting from that Business Combination holding at least sixty percent (60%) of
the voting power of such Board of Directors were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board of Directors providing for that Business Combination and as a result of or
in connection with such Business Combination, no Person has a right to dilute
either of such percentages by appointing additional members to the Board of
Directors or otherwise without election or other action by the shareholders; or
(3)    A sale or other disposition of all or substantially all of the assets of
HoldCo, except pursuant to a Business Combination that would not cause a Change
in Control under subsections (2) above or (4) below; or
(4)    Approval by the shareholders of HoldCo of a complete liquidation or
dissolution of HoldCo, except pursuant to a Business Combination that would not
cause a Change in Control under subsections (2) and (3) above; or
(5)    The acquisition by any Person, directly or indirectly, of the power to
direct or cause the direction of the management and policies of HoldCo (i)
through the ownership of securities which provide the holder with such power,
excluding voting rights attendant with such securities, or (ii) by contract;
provided that a Change in Control will not be deemed to have occurred if such
power was acquired (x) directly from HoldCo in a transaction approved by the
Incumbent Board, (y) by an employee benefit plan (or related trust) sponsored or
maintained by HoldCo or any of its Affiliates or (z) by any person pursuant to a
Business Combination that would not cause a Change in Control under subsections
(2), (3) or (4) above.
(i)    “Code” means the Internal Revenue Code of 1986, amended, and any
successor thereto.
(j)    “Committee” means the Leadership & Compensation Committee of the Board of
Directors of HoldCo, or the Board of Directors of HoldCo itself, if no such
Leadership & Compensation Committee exists.
(k)    “Eligible Employee” means any full-time common law employee of HoldCo or
an Affiliate who (i) is either an executive officer of the Company or an
Affiliate or serving in another key position of the Company or an Affiliate
which the Committee, in its sole discretion, determines warrants eligibility in
the Plan, and (ii) is not a participant in, or entitled to any other payments or
benefits under, any other change in control or severance plan of the Company or
any Affiliate and is not a party to an employment or other agreement with the
Company or any Affiliate which provides for any change in control or severance
benefits (not counting for this purpose any separate option or restricted stock
unit agreement that may provide for accelerated vesting in connection with a
change in control or Termination of Employment).
(l)    “Exchange Act” means the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.
(m)    “For Good Reason” means the Participant’s Termination of Employment is by
the Participant other than on death or On Account of Disability and based on:
(1)    The assignment to the Participant of duties inconsistent with his or her
position and status with the Company or an Affiliate as they existed immediately
prior to a Change in Control, or a substantial change in his or her title,
offices or authority, or in the nature of his or her other responsibilities, as
they existed immediately prior to a Change in Control, except in connection with
the Participant’s Termination of Employment for Cause or On Account of
Disability or as a result of his or her death or by the Participant other than
For Good Reason; or
(2)    A reduction by the Company or an Affiliate in the Participant’s base
salary as in effect on the date of this Plan or as his or her salary may be
increased from time to time, without Participant’s written consent; or
(3)    A reduction by the Company or an Affiliate in the target cash bonus
payable to the Participant under any incentive compensation plan(s), as it (or
they) may be modified from time to time, in effect immediately prior to a Change
in Control, or a failure by the Company or an Affiliate to continue the
Participant as a participant in the incentive compensation plan(s) on at least
the basis of the Participant’s participation immediately prior to a Change in
Control or to pay the Participant the amounts that he or she would be entitled
to receive in accordance with such plan(s); or
(4)    The Company or an Affiliate requiring the Participant to be based more
than thirty-five (35) miles from the location where he or she is based
immediately prior to a Change in Control, except for travel on the Company’s or
Affiliate’s business that is required or necessary to performance of his or her
job and substantially consistent with his or her business travel obligations
prior to the Change in Control, or if the Participant consents to that
relocation, the failure by the Company or an Affiliate to pay (or reimburse the
Participant for) all reasonable moving expenses incurred by the Participant or
to indemnify the Participant against any loss realized in the sale of his or her
principal residence in connection with that relocation; or
(5)    The failure by the Company or an Affiliate to continue in effect any
material retirement or compensation plan, performance share plan, stock option
plan, life insurance plan, health and accident plan, disability plan or another
benefit plan in which the Participant is participating immediately prior to a
Change in Control (or provide plans providing him or her with substantially
similar benefits), the taking of any action by the Company or an Affiliate that
would adversely affect the Participant’s participation or materially reduce his
or her benefits under any of those plans or deprive him or her of any material
fringe benefit enjoyed by the Participant immediately prior to a Change in
Control, or the failure by the Company or an Affiliate to provide the
Participant with the number of paid vacation days to which he or she is then
entitled in accordance with normal vacation practices in effect immediately
prior to a Change in Control; or
(6)    The failure by the Company or an Affiliate to obtain the assumption of
the agreement to perform this Plan by any successor; or
(7)    Any purported Termination of Employment that is not effected pursuant to
a notice of termination satisfying the requirements of a Termination of
Employment for “Cause.”
Notwithstanding the foregoing, for purposes of Section 4 of the Plan regarding
accelerated vesting of outstanding restricted stock units only, "For Good
Reason" means the Participant's Termination of Employment is by the Participant
other than on death or On Account of Disability and based on:
(i)    The assignment to the Participant of duties materially inconsistent with
his or her position and status with the Company or Affiliate as they existed
immediately prior to a Change in Control, or a substantial diminution in his or
her title, offices or authority, or in the nature of his or her other
responsibilities, as they existed immediately prior to a Change in Control,
except in connection with the Participant’s Termination of Employment for Cause
or On Account of Disability or as a result of his or her death or by the
Participant other than For Good Reason; or
(ii)    A material reduction by the Company or an Affiliate in the Participant’s
base salary as in effect on the date of this Plan or as his or her salary may be
increased from time to time, without Participant’s written consent; or
(iii)    A material reduction by the Company or an Affiliate in the target cash
bonus payable to the Participant under any incentive compensation plan(s), as it
(or they) may be modified from time to time, in effect immediately prior to a
Change in Control, or a failure by the Company or an Affiliate to continue the
Participant as a participant in such incentive compensation plan(s) on a basis
that is not materially less than the Participant’s participation immediately
prior to a Change in Control or to pay the Participant the amounts that he or
she would be entitled to receive in accordance with such plan(s); or
(iv)    The Company or an Affiliate requiring the Participant to be based more
than thirty-five (35) miles from the location where he or she is based
immediately prior to a Change in Control, except for travel on the Company’s or
Affiliate’s business that is required or necessary to performance of his or her
job and substantially consistent with his or her business travel obligations
prior to the Change in Control.
Additionally, for purposes of Section 4 of the Plan regarding accelerated
vesting of outstanding restricted stock units, Participant must give the Company
or Affiliate which employs the Participant notice of any event or condition that
would constitute "For Good Reason" within thirty (30) days of the event or
condition which would constitute "For Good Reason," and upon receipt of such
notice the Company or Affiliate shall have thirty (30) days to remedy such event
or condition, and if such event or condition is not remedied within such thirty
(30)-day period, any Termination of Employment by the Participant "For Good
Reason" must occur within sixty (60) days after the period for remedying such
condition or event has expired.
(n)    “Incumbent Board” means a Board of Directors at least a majority of whom
consist of individuals who either are (a) members of HoldCo’s Board of Directors
as of the Effective Date or (b) members who become members of HoldCo’s Board of
Directors subsequent to such date whose election, or nomination for election by
HoldCo’s shareholders, was approved by a vote of at least sixty percent (60%) of
the directors then comprising the Incumbent Board (either by a specific vote or
by approval of the proxy statement of HoldCo in which that person is named as a
nominee for director, without objection to that nomination), but excluding, for
that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a‑11 of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than HoldCo’s Board of Directors.
(o)    “Non-Compete Payment” means 66 2/3% of the sum of the Participant’s
Salary and Bonus Target.
(p)    “On Account of Disability” shall exist where the Participant’s
Termination of Employment results from the Participant being “Disabled” as a
result of a “Disability” in accordance with the policies of the Company or
Affiliate that employed the Participant in effect at the time of the Change in
Control.
(q)    “Person” means any individual, entity or group within the meaning of
Section 13(D)(3) or 14(d)(2) of the Exchange Act.
(r)    “Retirement Plan” shall mean any qualified or supplemental employee
pension benefit plan, as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), currently made available by
Company or an Affiliate in which the Participant participates.
(s)    “Salary” shall mean the Participant’s annual base salary at the greater
of the rate in effect on (1) the date the Change in Control occurs or (2) the
date of the Participant’s Termination of Employment under the circumstances
described in Section 3(a).
(t)    “Specified Employee” means an employee (as that term is used in Code
Section 416) who is (i) an officer of the Company or an Affiliate having annual
compensation greater than $135,000 (with certain adjustments for inflation after
2005), (ii) a five-percent owner of HoldCo or (iii) a one-percent owner of
HoldCo having annual compensation greater than $150,000. For purposes of this
Section, no more than 50 employees (or, if lesser, the greater of three or 10
percent of the employees) shall be treated as officers. Participants who (i)
normally work less than 17 1/2 hours per week, (ii) normally work not more than
6 months during any year, (iii) have not attained age 21 or (iv) are included in
a unit of employees covered by an agreement which the Secretary of Labor finds
to be a collective bargaining agreement between employee representatives and the
Company or an Affiliate (except as otherwise provided in regulations issued
under the Code) shall be excluded for purposes of determining the number of
officers. For purposes of this Section, the term “five-percent owner”
(“one-percent owner”) means any person who owns more than five percent (one
percent) of the outstanding stock of HoldCo or stock possessing more than five
percent (one percent) of the total combined voting power of all stock of HoldCo.
For purposes of determining ownership, the attribution rules of Section 318 of
the Code shall be applied by substituting “five percent” for “50 percent” in
Section 318(a)(2) and the rules of Sections 414(b), 414(c) and 414(m) of the
Code shall not apply. For purposes of this Section, the term “compensation” has
the meaning given such term by Section 414(q)(4) of the Code. The determination
of whether the Participant is a Specified Employee will be based on a December
31 identification date such that if the Participant satisfies the above
definition of Specified Employee at any time during the 12-month period ending
on December 31, he or she will be treated as a Specified Employee if he or she
has a Termination of Employment during the 12-month period beginning on the
first day of the fourth month following the December 31 identification date.
This definition is intended to comply with the specified employee rules of
Section 409A(a)(2)(B)(i) of the Code and shall be interpreted accordingly.
(u)    “Termination of Employment” means that the Participant has had a
separation from service within the meaning of Section 409A of the Code. A
separation from service shall occur where it is reasonably anticipated that no
further services will be performed after that date or that the level of bona
fide services the Participant will perform after that date (whether as an
employee or independent contractor of the Company or an Affiliate) will
permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
A Participant shall be considered to have continued employment and to not have a
separation from service while on a leave of absence if the leave does not exceed
6 consecutive months (29 months for a disability leave of absence) or, if
longer, so long as the Participant retains a right to reemployment with the
Company or Affiliate under an applicable statute or by contract. For this
purpose, a “disability leave of absence” is an absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 6
months, where such impairment causes the Participant to be unable to perform the
duties of Participant’s position of employment or a substantially similar
position of employment. Continued services solely as a director of the Company
or an Affiliate shall not prevent a separation from service from occurring by
the Participant to the extent permitted by Section 409A of the Code.
(v)    “Welfare Plan” shall mean any health and dental plan, disability plan,
survivor income plan, life insurance plan or similar plan, as defined in Section
3(1) of ERISA, currently made available by the Company or an Affiliate in which
the Participant participates.
2.
Eligibility.

(a)    Any Eligible Employee of the Company or an Affiliate (including an entity
that becomes an Affiliate after the Effective Date) shall become a Participant
in the Plan as of the date the Committee, in its sole discretion, designates
such Eligible Employee as a Participant in the Plan. A Participant shall
continue to participate in the Plan until (i) no longer an Eligible Employee,
(ii) no longer entitled to benefits under the Plan or (iii) the Committee, in
its sole discretion, determines that the Eligible Employee may no longer
participate in the Plan, subject to Section 16 below. The Committee, in its sole
discretion, will designate the Benefit Category of each Participant in the Plan.
Exhibit A attached hereto shall set forth the name of each Participant and the
Participant’s Benefit Category as determined by the Committee, and such Exhibit
shall be amended from time to time as is necessary to reflect each Participant
in the Plan and the Participant’s Benefit Category.
3.
Benefits Upon Termination of Employment.

(a)    The following provisions will apply if and only if, at any time within 24
months after a Change in Control occurs, (i) the Participant has a Termination
of Employment by the Company or an Affiliate for any reason other than Cause, On
Account of Disability or death, or (ii) the Participant has a Termination of
Employment by the Participant For Good Reason:
(1)    The Company or Affiliate which employs the Participant shall pay the
Participant the Cash Severance in one lump sum payment, subject to all
applicable withholdings and employment taxes and subject to reductions pursuant
to Sections 5 and 18 of this Plan, as soon as practical (and within 30 days)
after the Participant’s Termination of Employment, subject to any required
delays under Sections 3(a)(4) or 4 below.
(2)    The Company or Affiliate which employs the Participant shall pay any and
all amounts with respect to COBRA continuation coverage that the Participant
elects under any Welfare Plan of the Company or an Affiliate for him or her or
his or her spouse or dependents through the Benefits Severance Period, including
all attendant administrative fees and expenses, however described or
denominated. All such payments shall be made, no less frequently than monthly,
in such manner as to permit the Participant and his or her spouse and dependents
to continue his or her or their COBRA coverage on a timely basis; provided that
the Company will make all such payments as soon as administratively practicable,
subject to any required delays under Sections 3(a)(4) or 4 below.
(3)    The Participant or his or her Beneficiary, or any other person entitled
to receive benefits with respect to the Participant under any Retirement Plan,
Welfare Plan, or other plan or program maintained by Company or any Affiliate in
which the Participant participates at the date of the Participant’s Termination
of Employment, shall receive any and all benefits accrued under any such
Retirement Plan, Welfare Plan or other plan or program to the date of the
Participant’s Termination of Employment, the amount, form and time of payment of
such benefits to be determined by the terms of such Retirement Plan, Welfare
Plan, or other plan or program.
(4)    Notwithstanding any other provision of this Plan, however, if the
Participant is a Specified Employee on Termination of Employment and if the
benefits and payments under this Plan are not otherwise exempt from Code Section
409A, then, to the extent necessary to comply with Section 409A of the Code, no
payments may be made under this Plan (including, if necessary, any COBRA
payments or reimbursements or Non-Compete Payments) before the date which is six
months after the Specified Employee’s Termination of Employment or, if earlier,
the date of death of the Specified Employee. In the event any such payments are
otherwise due to be made in installments or periodically prior to the earlier of
six months after the Specified Employee’s Termination of Employment or, if
earlier, the date of death of the Specified Employee, the payments which would
otherwise have been made shall be accumulated and paid in a lump sum as soon as
such period ends, and the balance of the payments shall be made as otherwise
scheduled. In the event any benefits are required to be deferred hereunder, any
such benefits may be provided during such deferral period at Participant’s
expense, with Participant to be reimbursed from the Company or Affiliate once
the deferral period ends, and the balance of the benefits shall be provided as
otherwise scheduled.
(b)    If the Participant has a Termination of Employment by the Company or an
Affiliate or by the Participant other than under the circumstances set forth in
Section 3(a), including without limitation on the death or On Account of
Disability of the Participant, by the Company or an Affiliate for Cause or by
the Participant other than For Good Reason, then the Participant’s compensation
shall be paid through the date of his or her Termination of Employment (no less
frequently than monthly and consistent with the Company’s or Affiliate’s
customary payroll practices), and the Company and its Affiliates shall have no
further obligation with respect to the Participant under this Plan. Such
Termination of Employment shall have no effect upon a Participant’s other
rights, including but not limited to any rights under any Retirement Plan,
Welfare Plan or other plan or program in which Participant participates, the
amount, form and time of payment of such benefits to be determined by the terms
of such Retirement Plan, Welfare Plan, or other plan or program.
(c)    This Section 3 shall have no effect, and Company shall have no
obligations hereunder with respect to, a Participant who has a Termination of
Employment for any reason at any time other than within the 24 months after a
Change in Control occurs under the circumstances described in Section 3(a)
above.
(d)    The Company or Affiliate that employs the Participant on his or her
Termination of Employment will fund the payments to be made under the Plan to or
on behalf of such Participant from its general assets.
(e)    Exhibit B attached hereto provides a summary of the benefits to which a
Participant will be entitled based on the Benefit Category for which such
Participant qualifies. In the event of any conflict between such summary and the
terms of the Plan, the provisions of the Plan shall govern.
4.
Accelerated Vesting of Options and Restricted Stock Units.

(a)    In the event no provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with a Change in
Control of outstanding stock options the Company or an Affiliate granted before
the Change in Control, then contemporaneously with the Change in Control, all
outstanding stock options that the Company or any Affiliate previously granted
to a Participant shall be exercisable in full, if not then already fully
exercisable, in accordance with the terms of such options and the applicable
plans pursuant to which they were granted, notwithstanding any provisions in the
stock options or plans to the contrary regarding the exercisability of such
options, provided the Participant has remained employed with the Company or an
Affiliate until the Change in Control; provided that a stock option that
contains performance criteria shall not become fully earned and payable if the
date, if any, for attainment of the performance criteria on which such stock
option would have become fully earned and payable has passed as of the date of
the Change in Control. If provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with the Change in
Control of outstanding stock options the Company or an Affiliate granted before
the Change in Control, then on the Participant’s Termination of Employment on or
after a Change in Control occurs under the circumstances described in Section
3(a) above, all outstanding stock options that the Company or any Affiliate
previously granted to a Participant shall be exercisable in full, if not then
already fully exercisable, in accordance with the terms of such options and the
applicable plans pursuant to which they were granted, notwithstanding any
provisions in the stock options or plans to the contrary regarding the
exercisability of such stock options; provided that a stock option that contains
performance criteria shall not become fully earned and payable if the date, if
any, for attainment of the performance criteria on which such stock option would
have become fully earned and payable has passed as of the date of the Change in
Control.
(b)    In the event no provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with a Change in
Control of outstanding restricted stock units the Company or an Affiliate
granted before the Change in Control, then contemporaneously with the Change in
Control, all outstanding restricted stock units that the Company or any
Affiliate previously granted to a Participant shall be earned and payable in
full, if not then already fully earned and payable, in accordance with the terms
of such restricted stock units and the applicable plans pursuant to which they
were granted, notwithstanding any provisions in the restricted stock units or
plans to the contrary regarding their becoming fully earned and payable,
provided the Participant has remained employed with the Company or an Affiliate
until the Change in Control; provided that a restricted stock unit that contains
performance criteria shall not become fully earned and payable if the date, if
any, for attainment of the performance criteria on which such restricted stock
unit would have become fully earned and payable has passed as of the date of the
Change in Control. If provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with the Change in
Control of outstanding restricted stock units the Company or an Affiliate
granted before the Change in Control, then on the Participant’s Termination of
Employment on or after a Change in Control occurs under the circumstances
described in Section 3(a) above, all outstanding restricted stock units that the
Company or any Affiliate previously granted to a Participant shall be earned and
payable in full, if not then already fully earned and payable, in accordance
with the terms of such restricted stock units and the applicable plans pursuant
to which they were granted, notwithstanding any provisions in the restricted
stock units or plans to the contrary regarding their becoming fully earned and
payable; provided that a restricted stock unit that contains performance
criteria shall not become fully earned and payable if the date, if any, for
attainment of the performance criteria on which such restricted stock unit would
have become fully earned and payable has passed as of the date of the Change in
Control.
(c)    Notwithstanding any other provision of this Plan, this Section 4 only
impacts the vesting of the applicable stock options and restricted stock units;
it is not intended to nor does it extend the terms or expiration dates of the
applicable stock options and restricted stock units.
(d)    Exhibit B attached hereto provides a summary of the accelerated vesting
to which a Participant will be entitled based on the Benefit Category for which
such Participant qualifies. In the event of any conflict between such summary
and the terms of the Plan, the provisions of the Plan shall govern.
5.
Release and Setoff.

Notwithstanding any other provision of this Plan, payments shall be made under
the Plan to any Participant or his or her Beneficiary only after the Participant
executes a release and waiver containing such terms and conditions as the
Company and its Affiliates may reasonably require, including non-solicitation,
non-competition and confidentiality provisions on or within 21 days (45 days in
the event of a group termination) after the Participant’s Termination of
Employment, but not prior to such Termination of Employment. Each Participant’s
right to participate under this Plan and to receive payments and benefits
hereunder (including the benefits described in Sections 3 and 4 of the Plan) is
contingent upon the Participant’s agreement to this Section 5 and his or her
continued compliance with any agreements entered into hereunder. The Company and
its Affiliates also may reduce and set-off any payments to or with respect to a
Participant is entitled pursuant to this Plan by any amount the Participant or
his or her Beneficiary may owe to Company or any Affiliate. Notwithstanding any
other provision of this Plan, no payments shall be made or benefits provided
pursuant to this Plan during the first 30 days (60 days in the event of a group
termination) after the Participant’s Termination of Employment, and any payments
or benefits that are to be provided in that period shall be accumulated and paid
(or provided or reimbursed) in a lump sum as soon as such period ends.
6.
Death.

If a Participant has a Termination of Employment under circumstances described
in Section 3(a), then upon the Participant’s subsequent death, all unpaid
amounts payable to the Participant under Section 3(a) shall be paid to his or
her Beneficiary. Any death benefits owing under Section 3(a) shall be paid as
specified by the applicable Retirement Plan, Welfare Plan or other plan or
program.
7.
Claim for Benefits.

(a)    Participants do not need to complete a claim for benefits to obtain
benefits under the Plan. However, Participants who dispute the amount of, or
their entitlement to, Plan benefits must file a claim with the Committee to
obtain Plan benefits. Any claim by a Participant who disputes the amount of, or
his or her entitlement to, Plan benefits must be filed in writing within 12
months of the event that the Participant is asserting constitutes an entitlement
to such Plan benefits. Failure by the Participant to submit such claim within
the 12-month period shall bar the Participant from any claim for benefits under
the Plan as a result of the occurrence of such event.
(b)    Claims for benefits shall be filed in writing with the Committee. Written
notice of the decision on such claim shall be furnished to the claimant within
ninety (90) days of receipt of such claim unless special circumstances require
an extension of time for processing the claim. If the Committee needs an
extension of time to process a claim, written notice will be delivered to the
claimant before the end of the initial ninety (90) day period. The notice of
extension will include a statement of the special circumstances requiring an
extension of time and the date by which the Committee expects to render its
final decision. However, that extension may not exceed ninety (90) days after
the end of the initial period. If the Committee rejects a claim for failure to
furnish necessary material or information, the written notice to the claimant
will explain what more is needed and why, and will tell the claimant that the
claimant may refile a proper claim.
(c)    The Committee shall provide payment for the claim only if the Committee
determines, in its sole discretion, that the claimant is entitled to the claimed
benefit.
(d)    If any part of a claim for benefits under this Plan is denied, the
Committee will provide the claimant with a written notice stating (i) the
specific reason or reasons for the denial; (ii) the specific reference to
pertinent Plan provisions on which the denial was based; (iii) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) appropriate information as to the steps to be taken if the claimant wishes
to submit a claim for review, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.
(e)    The full value of any payment made according to the Plan satisfies that
much of the claim and all related claims under the Plan.
(f)    If a claim is denied, the claimant may appeal the denial by delivering a
written notice to the Committee specifying the reasons for the appeal. That
notice must be delivered within sixty (60) days after receiving the notice of
denial. The claimant may submit written comments, documents, records and other
information relating to the claimant’s claim for benefits. The claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits. The Committee’s review will take into account all such written
comments, documents, records and other information the claimant submits relating
to the claim, without regard to whether such information was submitted or
considered initially.
(g)    The Committee will advise the claimant in writing of the final
determination after review. The decision on review will be written in a manner
calculated to be understood by the claimant, and it will include specific
reasons for the decision and specific references to the pertinent provisions of
the Plan or related documents on which the decision is based. Such written
notification also will include a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits, the claimant’s right to obtain the information about such
procedures and a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review. The written decision will
be rendered within sixty (60) days after the request for review is received,
unless special circumstances require an extension of time for processing. If an
extension is necessary the Committee will furnish written notice of the
extension to the claimant before the end of the 60-day period and indicate the
special circumstances requiring the extension of time. The extension notice will
indicate the date by which the Committee expects to render a decision. The
decision will then be rendered as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.
(h)    If the Committee holds regularly scheduled meetings at least quarterly,
the time periods for rendering the written decision described in the preceding
paragraph shall not apply and the Committee shall instead make a benefit
determination no later than the date of the meeting of the Committee that
immediately follows the Plan’s receipt of a request for review, unless the
request for review is filed within 30 days preceding the date of such meeting.
In such case, a benefit determination may be made by no later than the date of
the second meeting following the Plan’s receipt of the request for review. If
special circumstances require a further extension of time for processing, a
benefit determination will be rendered no later than the third meeting of the
Committee following the Plan’s receipt of the request for review. If such an
extension of time for review is required because of special circumstances, the
Committee will provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension. The
Committee will notify the claimant of the benefit determination as soon as
possible, but not later than five days after the benefit determination is made.
(i)    In no event shall a Participant or other claimant be entitled to
challenge a decision of the Committee in court or in any other administrative
proceeding unless and until these claim review and appeal procedures have been
complied with and exhausted. The claimant shall have ninety (90) days from the
date of receipt of the Committee’s decision on review in which to file suit
regarding a claim for benefits under the Plan. If suit is not filed within such
90-day period, it shall be forever barred. The decisions made hereunder shall be
final and binding on Participants and any other party.
8.
Restrictive Covenants.

(a)    Non-Competition. As a condition to being eligible to participate in the
Plan and receiving any payments and benefits thereunder, a Category 1
Participant agrees that (i) during his employment, and (ii) for a period of 18
months following his or her Termination of Employment under the circumstances
described in Section 3(a) above, he or she shall not perform within the 50
states of the United States of America any services which are in competition
with the Business of the Company during his or her employment, or following his
or her Termination of Employment any services which are in competition with a
Material line of the Business of the Company or an Affiliate engaged in by the
Company or an Affiliate at the time of his or her Termination of Employment, and
which are the same as or similar to those services he or she performed for the
Company or an Affiliate during his or her employment; provided, however, if the
other business competitive with the Business of the Company has multiple lines,
divisions, segments or units, some of which are not competitive with the
Business of the Company, nothing herein shall prevent the Participant from being
employed by or providing services to such line, division, segment or unit that
is not competitive with the Business of the Company. For purposes of this
Section 8(a), “Business of the Company” means the business of providing
integrated communication services and related value added services to individual
consumers and business customers. For purposes of this Section 8(a), “Material”
means a line of the Business of the Company that represents 20% or more of the
aggregate Company’s and Affiliates’ consolidated revenues or adjusted earnings
before taxes, interest, depreciation and amortization for the four full fiscal
quarters immediately preceding the Participant’s Termination of Employment.
(b)    Non-Recruitment. As a condition to being eligible to participate in the
Plan and receiving any payments and benefits thereunder, a Category 1
Participant agrees that (i) during his or her employment and (ii) for a period
of 18 months following Termination of Employment under the circumstances
described in Section 3(a) above, he or she will not, directly or indirectly: (1)
solicit, induce, recruit, or cause a Restricted Employee to resign his or her
employment with the Company or an Affiliate, or (2) participate in making hiring
decisions, encourage the hiring of, or aid in the hiring process of a Restricted
Employee on behalf of any employer other than the Company and its Affiliates. As
used herein, “Restricted Employee” means any employee of the Company or its
Affiliates with whom the Participant had material business-related contact while
performing services for the Company or an Affiliate and who is: (1) a member of
executive management; (2) a corporate officer of the Company or any Affiliate;
or (3) any employee of the Company or any Affiliate engaged in product or
service development or product or service management.
(c)    Effect of Breach. The obligation of the Company or an Affiliate to
continue to fulfill its payment and benefit obligations to a Category 1
Participant pursuant to Sections 3 and 4 is conditioned upon the Participant’s
compliance with the provisions of this Section 8. Accordingly, in the event that
a Category 1 Participant shall materially breach the provisions of this Section
8, the Company’s or an Affiliate’s obligations under Sections 3 and 4 shall
terminate. Additionally, the breaching Category 1 Participant shall promptly
refund to the Company or the applicable Affiliate a pro-rata portion of (i) the
amounts previously paid to or on behalf of him or her pursuant to Section 3 and
(ii) the stock or other amounts earned as the result of the accelerated vesting
in Section 4 equal to the product of (i) the amounts previously paid to or on
behalf of him or her pursuant to Section 3 and (ii) the stock or other amounts
earned as the result of the accelerated vesting in Section 4 multiplied by a
fraction, the numerator of which is the number of days in the 18 months
following the Termination of Employment remaining after the material breach of
this Section 8 and the denominator of which is the number of days in the 18
months following the termination of Employment. Termination of the Company’s or
an Affiliate’s obligations under Sections 3 and 4 and recoupment of the amounts
and benefits previously paid shall not be the Company’s or an Affiliate’s sole
and exclusive remedy for a breach of this Section 8. In addition to the remedy
provided in this Section 8(d), the Company and an Affiliate, if applicable,
shall be entitled to seek damages and injunctive relief to enforce this Section
8, in the event of a breach by the Participant of this Section 8.
(d)    Compensation for Restrictive Covenants. In consideration of a Category 1
Participant’s obligations under this Section 8, upon the Category 1
Participant’s Termination of Employment under the circumstances described in
Section 3(a) above, he or she shall be paid the Non-Compete Payment. Such amount
shall be paid in a lump sum as soon as administratively practicable (and within
thirty (30) days) after the Category 1 Participant’s Termination of Employment,
subject to any required delays under Sections 3(a)(4) or 5 above.
9.
Administration of the Plan.

The Committee shall interpret and administer the Plan. The Committee shall
establish rules for the administration of the Plan. The Committee shall have the
discretionary authority to construe the terms of the Plan and shall determine
all questions arising in its administration, interpretation and application,
including those concerning eligibility for benefits. All determinations of the
Committee shall be final and binding on all Participants and Beneficiaries. The
Committee may appoint a sub-committee or an agent or other representative to act
on its behalf and may delegate to such sub-committee or agent or representative
any of its powers hereunder. Any action that such sub-committee or agent or
representative takes shall be considered to be the action of the Committee, when
the sub-committee or agent or representative is acting within the scope of the
authority that the Committee delegated to it, and the Committee shall be
responsible for all such actions. The Company will pay all the expenses relating
to administration of the Plan, and, as permitted by law, the Company will
indemnify and save each Committee member, each sub-committee member or agent or
representative harmless against expenses, claims, and liabilities arising out of
being such Committee member, sub-committee member or agent or representative
within the time, if any, required by Section 409A of the Code. The Committee
also may employ such accountants, counsel, specialists and other advisory
clerical persons as it deems necessary or desirable in connection with
administration of the Plan. The Committee is entitled to rely conclusively on
any opinions from its accountants or counsel. The Committee will keep all books
of account, records and other data necessary for proper administration of the
Plan.
10.
Participant Assignment.

No interest of any Participant, his or her spouse or Beneficiary under this
Plan, or any right to receive any payment or distribution hereunder, shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind, nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, the Participant or his or her spouse or Beneficiary, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings.
11.
Benefits Unfunded.

All rights under this Plan of the Participants and their spouses and
Beneficiaries, shall at all times be entirely unfunded, and no provision shall
at any time be made with respect to segregating any assets of Company or any
Affiliate for payment of any amounts due hereunder. The Participants, their
spouses and Beneficiaries shall have only the rights, if any, of general
unsecured creditors of Company and its Affiliates.
12.
Applicable Law.

This Plan shall be construed and interpreted pursuant to the laws of the State
of Delaware (other than its choice-of-law rules), except to the extent those
laws are superceded by the laws of the United States of America.
13.
No Employment Contract.

Nothing contained in this Plan shall be construed to be an employment contract
between a Participant and the Company or an Affiliate. The creation, continuance
or termination of this Plan or any payment hereunder does not give any person a
non-statutory legal or equitable right against the Company or an Affiliate to
remain employed by the Company or an Affiliate. This Plan does not modify the
terms of any Participant’s employment with the Company or any Affiliate.
14.
Severability.

In the event any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.
15.
Successors.

The Plan shall be binding upon and inure to the benefit of the Company and
Affiliates, the Participants and their respective spouses, Beneficiaries, heirs,
representatives and successors.
16.
Amendment and Termination.

Notwithstanding any other provision of this Plan, the Committee shall have the
right to (i) declare that an individual who previously was selected to
participate as a Participant in the Plan shall no longer participate as a
Participant in the Plan, (ii) amend the Plan from time to time and (iii)
terminate the Plan at any time (without any payment therefore); provided that
(A) during any period in which HoldCo is involved in discussions with a third
party about a transaction that would, if consummated, result in a Change in
Control (and before the complete abandonment of such discussions without the
transaction being consummated), (B) during any period HoldCo has become a party
to a definitive agreement to consummate a transaction that would result in a
Change in Control (and before the complete termination of such agreement without
the transaction being consummated) and (C) at any time on or after a Change in
Control occurs, without the affected Participant’s consent (i) the Company or
any Affiliate may not declare that an individual who previously was selected to
participate as a Participant in the Plan no longer participates as a Participant
in the Plan nor shall a Participant no longer participate in the Plan as the
result of failing to remain an Eligible Employee during such time while still
employed by the Company or an Affiliate, (ii) no amendment may be made that
diminishes any Participant’s rights under the Plan and (iii) the Plan may not be
terminated until all benefits that become payable under the Plan are paid in
full. An amendment may be made retroactively to the Plan if it is necessary to
make this Plan conform to applicable law. Upon termination of the Plan, the Plan
shall no longer be of any further force or effect, and neither the Company nor
any Affiliate shall have any obligations or rights under this Plan. Likewise,
the rights of any individual who was a Participant and whose designation as a
Participant is revoked or rescinded by the Company or any Affiliate (to the
extent permitted under the Plan) shall cease upon such action. Notwithstanding
any such termination of the Plan, each Category 1 Participant shall remain bound
by the provisions of Section 8 above, which obligations shall survive the
termination of the Plan.
17.
Notice.

Notices under this Plan shall be in writing and sent by registered mail, return
receipt requested, to the following addresses or to such other address as the
party being notified may have previously furnished to the other party by written
notice:
If to Company:
EarthLink Shared Services, LLC
1375 Peachtree Street, N.W., Level A
Atlanta, Georgia 30309-2935
Attention: Human Resources


If to a Participant:
The address last indicated on the records of the Company or applicable
Affiliate.
18.
Excise Tax.

Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan would subject a Participant to tax under
Code Section 4999, the Company or applicable Affiliate may determine whether
some amount of payments or benefits would meet the definition of a “Reduced
Amount.” If the Company or applicable Affiliate determines that there is a
Reduced Amount, the total payments or benefits to the Participant hereunder must
be reduced to such Reduced Amount, but not below zero. If the Company determines
that the benefits and payments must be reduced to the Reduced Amount, the
Company or applicable Affiliate must promptly notify the Participant of that
determination, with a copy of the detailed calculations by the Company. All
determinations of the Company or Affiliates under this Section are final,
conclusive and binding upon the Participant. It is the intention of the Company,
Affiliates and the Participant to reduce the payments under this Plan only if
the aggregate Net After Tax Receipts to the Participant would thereby be
increased. Any such reduction shall first reduce any non-cash benefits on a
pro-rata basis and then reduce any cash payments on a pro-rata basis. As a
result of the uncertainty in the application of Code Section 4999 at the time of
the initial determination by the Company under this Section, however, it is
possible that amounts will have been paid under the Plan to or for the benefit
of a Participant which should not have been so paid (“Overpayment”) or that
additional amounts which will not have been paid under the Plan to or for the
benefit of a Participant could have been so paid (“Underpayment”), in each case
consistent with the calculation of the Reduced Amount. If the Company, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or any Affiliate or the Participant, which the Company or
such Affiliate believes has a high probability of success, or controlling
precedent or other substantial authority, determines that an Overpayment has
been made, any such Overpayment must be treated for all purposes as a loan which
the Participant must repay to the Company together with interest at the
applicable Federal rate under Code Section 7872(f)(2); provided, however, that
no such loan may be deemed to have been made and no amount shall be payable by
the Participant to the Company or an Affiliate if and to the extent such deemed
loan and payment would not either reduce the amount on which the Participant is
subject to tax under Code Section 1, 3101 or 4999 or generate a refund of such
taxes. If the Company or Affiliate, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, the Company
or Affiliate must pay the amount of the Underpayment to the Participant as soon
as administratively practicable (and within 30 days) after the final
determination of Underpayment has been made. For purposes of this Section, (i)
“Net After Tax Receipt” means the Present Value of a payment under this Plan net
of all taxes imposed on the Participant with respect thereto under Code Sections
1, 3101 and 4999, determined by applying the highest marginal rate under Code
Section 1 which applies to the Participant’s taxable income for the applicable
taxable year; (ii) “Present Value” means the value determined in accordance with
Code Section 280G(d)(4) and (iii) “Reduced Amount” means the largest aggregate
amount of all payments and benefits under this Plan which (a) is less than the
sum of all payments and benefits under this Plan and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the aggregate payments and benefits under this
Plan were any other amount less than the sum of all payments and benefits to be
made under this Plan.
19.
Miscellaneous.

(a)    The failure of the Company or an Affiliate to enforce any provisions of
the Plan shall in no way be construed to be a waiver of those provisions, nor in
any way effect the validity of the Plan or any part thereof, or the right of the
Company or an Affiliate thereafter to enforce such provision.
(b)    The benefits that this Plan provides shall not be reduced or offset by
any other payments or benefits that the Participant may receive from any other
third party or other employer after the Participant’s Termination of Employment.
(c)    Whenever any payments or benefits become payable or deliverable under the
Plan, the Company and its Affiliates shall have the right to withhold, or obtain
from the Participant or Beneficiary, such amounts as are sufficient to satisfy
any applicable federal, state or local withholding, tax, excise tax or similar
requirements.
(d)    The terms of a Participant’s benefits are as set forth in this document,
which cannot be changed by the promises of any individual employee or manager.
Only the Company may change the terms of the Plan, and then only through a
written amendment. No promises (oral or written) that are contrary to the terms
of the Plan and its written amendments are binding upon the Plan or the Company
or any Affiliate.
(e)    The terms and conditions of this Plan and the Participants’ benefits
under the Plan shall remain strictly confidential. Participants may not discuss
or disclose any terms of this Plan or its benefits with anyone except their
attorneys, accountants and immediate family members who shall be instructed to
maintain the confidentiality agreed to under this Plan, except as may be
required by law.
(f)    Benefits under the Plan are not considered eligible earnings for the
Company’s or any Affiliate’s 401(k) Plan or any other benefit program.
(g)    This Plan is intended to comply with the applicable requirements of
Section 409A of the Code to the extent necessary and shall be construed and
interpreted in accordance therewith. The Company may at any time amend, suspend
or terminate this Plan, or any payments to be made hereunder, as necessary to be
in compliance with Section 409A of the Code. For purposes of this Plan, all
rights to payments and benefits hereunder shall be treated as rights to receive
a series of separate payments and benefits to the fullest extent allowed by
Section 409A of the Code. Notwithstanding the preceding, the Company and its
Affiliates shall not be liable to any Participant or any other person if the
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any amount under this Plan is
subject to taxes, penalties or interest as a result of failing to comply with or
be exempt from Code Section 409A of the Code.
(h)    This Plan is intended to be a “Welfare Plan” and not a “Pension Plan” as
defined in ERISA Sections 3(1) and 3(2), respectively. Accordingly, the Plan
must be interpreted and administered in a manner that is consistent with that
intent.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name by its duly authorized officer, all as of the day and year first above
written.


EARTHLINK SHARED SERVICES, LLC




By:    
Title:    




EARTHLINK SHARED SERVICES, LLC


CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN


SUMMARY PLAN DESCRIPTION
NAME OF PLAN:
EarthLink Shared Services, LLC Change-in-Control Accelerated Vesting and
Severance Plan
NAME, ADDRESS, AND TELEPHONE NUMBER OF SPONSOR AND PLAN
ADMINISTRATOR:
EarthLink Shared Services, LLC (the “Company”)
1375 Peachtree Street, N.W., Level A
Atlanta, Georgia 30309-2935
(404) 748-7317


The Company administers the Plan.
EMPLOYER IDENTIFICATION NUMBER:
51-0553722
PLAN NUMBER ASSIGNED TO THIS PLAN:
501
ORIGINAL EFFECTIVE DATE:
April 19, 2001
PLAN YEAR:
Calendar year beginning on January 1 of each year and ending on the following
December 31.
FISCAL YEAR FOR MAINTAINING PLAN RECORDS:
Calendar year beginning on January 1 of each year and ending on the following
December 31.
TYPE OF WELFARE PLAN:
The Plan is a severance pay plan that provides benefits to certain Participants
in the event of termination of their employment due to certain specified
reasons.
TYPE OF ADMINISTRATION OF THE PLAN:
The Committee administers the Plan as described in Section 9.
PROVISIONS FOR ELIGIBILITY REQUIREMENTS:
The Plan generally describes its eligibility requirements in Section 2.
DESCRIPTION OF PLAN BENEFITS:
The Plan generally describes conditions for payment of benefits and the amount
of such benefits in Sections 3, 4 and 5.
SOURCES OF CONTRIBUTIONS TO THE PLAN AND FUNDING MEDIUM:
The general assets of the Company or the Affiliate that employs Participant
shall fund the severance pay from the Plan.
PROCEDURES FOR PRESENTING CLAIMS AND REDRESS OF DENIED CLAIMS:
Section 7 provides detailed instructions for filing a claim and redress of a
denied claim.
AGENT FOR SERVICE OF PROCESS:
c/o EarthLink Shared Services, LLC
General Counsel
1375 Peachtree Street, Level A
Atlanta, Georgia 30309
(404) 748-6634


In addition to the agent listed above, service of process may be made upon the
Company itself.




YOUR RIGHTS UNDER ERISA
The following statement is required by law to be included in this Summary Plan
Description:
As a participant in the EarthLink Shared Services, LLC Change-in-Control
Accelerated Vesting and Severance Plan (the “Plan”) you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). ERISA provides that all Plan participants shall be
entitled to:
Examine, without charge, at the Company’s office and at other specified
location, such as worksites, all Plan documents and a copy of the latest Annual
Report (Form 5500 series) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.
Obtain, upon written request to the Company, copies of all Plan documents
governing the operation of the Plan and copies of the latest Annual Report (Form
5500 series) and an updated summary plan description. The Company may make a
reasonable charge for the copies.
Receive a summary of the Plan’s annual financial report. The Company is required
by law to furnish each Participant with a copy of this summary annual report.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries, have a duty to do so prudently and in the
interest of you and other Plan participants. No one, including your employer or
any other person, may fire you or otherwise discriminate against you in any way
solely in order to prevent you from obtaining a benefit or exercising your
rights under ERISA. If your claim for a benefit is denied, in whole or in part,
you must receive a written explanation of the reason for the denial. You have
the right to have the Plan review and reconsider your claim. Under ERISA, there
are steps you can take to enforce the above rights. For instance, if you request
materials from the Plan and do not receive them within 30 days, you may file
suit in a federal court. In such a case, the court may require the Company to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Company. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or federal court. If
it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees. If
you have any questions about your Plan, you should contact the Company. If you
have any questions about this statement or about your rights under ERISA, you
should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Pension and Welfare Benefits Administration.


Exhibit B
Benefits
Category 1
Category 2
Cash Severance
Lump sum cash payment of (a) 1.5 times the sum of employee’s annual base salary
plus bonus target less (b) the non-compete payment, if within 24 months after a
change in control the company terminates employee’s employment without cause or
employee voluntarily terminates his or her employment for good reason; no cash
severance if termination of employment is on account of the employee’s death or
disability.
Lump sum cash payment equal to the sum of employee’s annual base salary plus
bonus target, if within 24 months after a change in control the company
terminates employee’s employment without cause or employee voluntarily
terminates his or her employment for good reason; no cash severance if
termination of employment is on account of the employee’s death or disability.
COBRA Benefits
Company will pay all amounts payable with respect to the employee’s elected
COBRA coverage (including coverage for spouse and dependents) for 1.5 years from
the termination of the employee’s employment, if within 24 months of the change
in control the company terminates employee’s employment without cause or
employee voluntarily terminates his or her employment for good reason; no paid
COBRA benefits if the termination of employment is on account of the employee’s
death or disability.
Company will pay all amounts payable with respect to the employee’s COBRA
coverage (including coverage for spouse and dependents) for 1 year from the
termination of the employee’s employment, if within 24 months of the change in
control the company terminates employee’s employment without cause or employee
voluntarily terminates his or her employment for good reason; no paid COBRA
benefits if termination of employment is on account of the employee’s death or
disability.
Accelerated vesting of outstanding stock options
If stock options are assumed or continued after a change in control, all
outstanding stock options granted on or before the change in control will vest
and be exercisable in full, if not already fully vested, on termination of
employee’s employment, if within 24 months of the change in control the company
terminates employee’s employment without cause or employee voluntarily
terminates his or her employment for good reason; no such vesting if the
termination of employment is on account of the employee’s death or disability;
if options are not assumed or continued after the change in control, all
outstanding stock options are vested and exercisable in full contemporaneously
with the change in control, if not already fully vested, provided employee
remains employed until the change in control, except that stock options that
contain performance criteria will not vest if the date for attainment of those
criteria has passed.
If stock options are assumed or continued after a change in control, all
outstanding stock options granted on or before the change in control will vest
and be exercisable in full, if not already fully vested, if within 24 months of
the change in control the company terminates employee’s employment without cause
or employee voluntarily terminates his or her employment for good reason; no
such vesting if the termination of employment is on account of the employee’s
death or disability; if options are not assumed or continued after the change in
control, all outstanding stock options are vested and exercisable in full, if
not already fully vested to such extent, provided employee remains employed
until the change in control, except that stock options that contain performance
criteria will not vest if the date for attainment of those criteria has passed.
Accelerated vesting of outstanding restricted stock units
If restricted stock units are assumed or continued after a change in control,
all outstanding restricted stock units granted on or before the change in
control will vest and be earned and payable in full, if not already fully
vested, on termination of employee’s employment, if within 24 months of the
change in control the company terminates employee’s employment without cause or
employee voluntarily terminates his or her employment for good reason; no such
vesting if the termination of employment is on account of the employee’s death
or disability; if restricted stock units are not assumed or continued after the
change in control, all outstanding restricted stock units are vested and earned
and payable in full contemporaneously with the change in control, if not already
fully vested, provided that employee remains employed until the change in
control, except that restricted stock units that contain performance criteria
will not vest if the date for attainment of those criteria has passed.
If restricted stock units are assumed or continued after a change in control,
all outstanding restricted stock units granted on or before the change in
control will vest and be earned and payable in full, if not already fully
vested, if within 24 months of the change in control the company terminates
employee’s employment without cause or employee voluntarily terminates his or
her employment for good reason; no such vesting if the termination of employment
is on account of the employee’s death or disability; if restricted stock units
are not assumed or continued after the change in control, all outstanding
restricted stock units are vested and earned and payable in full, if not already
fully vested to such extent, provided that employee remains employed until the
change in control, except that restricted stock units that contain performance
criteria will not vest if the date for attainment of those criteria has passed.
Non-Compete Payment
Participant shall receive a non-compete payment equal to 66 2/3 % of the sum of
his or her annual base salary plus bonus target in consideration of compliance
with non-compete and non-recruitment covenants set forth in the Plan.
Not Applicable.



2141099v11


